Citation Nr: 0946802	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-30 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for generalized anxiety disorder (GAD) and 
depression.

2.  Entitlement to special monthly compensation based on a 
need for aid and attendance, or housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  The Veteran testified before a 
Decision Review Officer (DRO) at the Milwaukee RO in March 
2006; a transcript of that hearing is associated with the 
claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's GAD and depression 
is manifested by no more than occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as persistent anxiety and depression, occasional 
suicidal ideation, and chronic sleep impairment; symptoms 
such as significant cognitive impairment, memory loss, visual 
hallucinations, and persecutory delusions, while productive 
of a more severe disability picture, are not shown to be 
associated with the Veteran's service-connected disability 
picture. 

2.  The Veteran is not in receipt of service connection for a 
disability rated as 100 percent disabling. 

3.  Although the competent evidence of record reflects that 
the Veteran requires assistance with a number of his 
activities of daily living such as transferring himself from 
the bed to the bathroom, standing, dressing, and showering, 
and that as a result of the poor balance and ambulation he 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment such as falling, the evidence establishes that 
such need is not the result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for GAD and depression have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9400 (2009).

2.  The criteria for special monthly compensation based on 
housebound status or based on the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114(l), 
1114(s), 1502(b) (West 2002); 38 C.F.R. § 3.350, 3.351, 3.352 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A May 2005 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in May 2005 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claims decided herein, including the evidence and information 
necessary to establish an increased disability rating and an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

Despite the fact that both the May 2005 and March 2006 
letters were sent to the Veteran after the March 2004 rating 
decision, the Board finds that any potential prejudice due to 
a timing defect is harmless error.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (U.S. Apr. 21, 2009).  In this regard, the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the Veteran's appeal was 
readjudicated and various (supplemental) statements of the 
case were provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

The Veteran was afforded multiple VA examinations for the 
specific purpose of evaluating the current severity of his 
service-connected psychiatric disability as well as for the 
purpose of determining whether his service-connected 
disabilities render him housebound and/or in need of regular 
aid and attendance.  Review of the examination reports of 
record reflects that a review of the claims file was 
completed in conjunction with these examinations, and all 
relevant and pertinent findings were reported, including any 
functional impact on the Veteran's daily life and employment.  
As such, the Board finds that the Veteran was provided with 
an examination that is adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009).  See also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran is currently in receipt of a 70 percent 
disability rating for generalized anxiety disorder (GAD) and 
depression pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9400 (2009).  Under the General Rating Formula for Mental 
Disorders, a 70 percent disability evaluation is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

After reviewing the lay and medical evidence of record, the 
Board finds that the Veteran's psychiatric disability is not 
characteristic of total social and occupational impairment.  
As discussed in more detail below, the Veteran spends most of 
his time alone; however, this appears to be more a result of 
his physical disabilities than his GAD and depression.  
Additionally, while the Veteran has significant cognitive 
impairment, including memory loss, which affect his ability 
to operate independently and effectively, these problems are 
a result of nonservice-connected dementia and result in no 
more than a temporary increase in severity when the Veteran's 
GAD and depression are exacerbated.  Finally, while the 
Veteran appears to experience occasional visual 
hallucinations/persecutory delusions, there is no indication 
that such symptoms are manifestations of his service-
connected psychiatric disability.  

Medical evidence and examination reports dated throughout 
this appeal indicate that the Veteran is followed by the VA 
mental health clinic (MHC) for medication management.  He is 
also seen by neurology for issues related to dementia which 
will be discussed further below.  Pertinent to this appeal, 
the Veteran expresses anxiety and depression primarily 
related to his service-connected tachycardia.  See, e.g., VA 
Mental Health Examination Report dated in October 2003.  More 
specifically, he is fearful of having another episode of 
tachycardia and dying.  Nevertheless, his treating and 
examining physicians continue to describe him as pleasant 
with no more than a 'mildly depressed' mood.  See, e.g., VA 
MHC Notes dated February 1, 2002, and January 31, 2003; VA 
Neuropsychiatric Examination Report dated in May 2006.  
Furthermore, it is noted throughout the record that he does 
not display any inappropriate, ritualistic, or obsessive 
behavior as a result of his anxiety or depression.  He also 
does not lash out in anger with periods of violence; in fact, 
the Veteran's impulse control has been described as good 
throughout this appeal.  

The Veteran's records reflect that he has significant 
problems, however, related to his memory and cognitive 
abilities, including his speech.  A May 2006 VA 
neuropsychiatric examination report describes severe deficits 
for simple verbal attention, immediate and delayed prose 
memory, delayed visual memory, verbal list learning and 
retention tracking/sentencing, and mental flexibility, and 
moderate deficits in verbal fluency.  See also VA 
MHC/Neuropsychiatric Assessment dated June 2, 2004; VA Mental 
Health Examination Report dated in December 2006 (unable to 
complete serial 7s).

While the above evidence would suggest a disability picture 
more closely approximating a 100 percent disability rating, 
the Board observes that the Veteran's cognitive, speech, and 
memory deficits have not been attributed to his service-
connected GAD and depression.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Rather, his records indicate that 
these difficulties stem from frontal lobe dementia.  And 
while a May 2006 neuropsychiatric examiner stated that it is 
very likely that the Veteran's behavior declines when he is 
experiencing severe depression and anxiety, there is no 
medical evidence or literature to support a finding that his 
GAD and depression have a permanent exacerbating effect upon 
his dementia.  See VA Neuropsychiatric Examination Report 
dated in May 2006.  See also VA Mental Health Examination 
Report dated in June 2005.  Under these circumstances, the 
Board finds itself unwilling to consider the full impact of 
these deficits as part of the Veteran's service-connected 
psychiatric disability.  In this regard, any decline in 
cognitive behavior due to GAD and/or depression is temporary.  
Furthermore, given that the Veteran's deficits are, for the 
most part, already severe, it is difficult to see how 
temporary exacerbation of these nonservice-connected symptoms 
would further impact his social and/or occupational 
functioning.  In sum, absent competent evidence which 
indicates that the Veteran's cognitive abilities, including 
his memory, orientation, and speech and fluency, are 
significantly and permanently affected by his GAD and 
depression, the Board concludes that these symptoms should 
not be considered when rating the Veteran's disability.  See 
Mittleider, 11 Vet. App. at 182.  

Similarly, the Board observes that the Veteran reports 
spending most of his time alone at home.  See, e.g., DRO 
Hearing Transcript dated in March 2006.  He also testified 
that he doesn't socialize outside of his immediate family nor 
does he belong to any organizations.  While such significant 
social isolation might suggest a total disability picture, it 
appears that the Veteran's isolation is more a function of 
his physical limitations than his psychiatric disability.  In 
this regard, the Veteran has not indicated discomfort with 
social settings at any time during this appeal.  Furthermore, 
he has managed to remain married for over fifty years, and VA 
treatment records demonstrate that he was recently able to 
successfully work through marital problems related to his 
health and need for assistance.  The Veteran also has three 
adult sons, and he indicated at the December 2006 VA 
psychiatric examination that he would be comfortable 
contacting them for help, if necessary.  Finally, although 
some of the Veteran's records reflect that he reports 
experiencing panic attacks, there is no indication that the 
etiology of these attacks is related to social interactions.  
In fact, at his March 2006 DRO hearing, the Veteran testified 
that he wished that he was more physically fit so that he 
could participate in activities with his sons.  

Turning to the effects of the Veteran's service-connected GAD 
and depression on his occupational functioning, the Board 
acknowledges that the Veteran was previously granted TDIU, in 
part, as a result of his psychiatric disability.  However, as 
indicated by that decision and the evidence of record 
pertaining to the Veteran's retirement from the railroad, his 
occupational difficulties represent a combination of his 
service-connected disabilities; GAD and depression alone do 
not appear to be totally disabling.  See Letter from Railroad 
Retirement Board dated March 30, 1999.  Rather, the evidence 
dated throughout this appeal continues to suggest that the 
Veteran's GAD and depression do not, by themselves, result in 
total occupational impairment, but that his nonservice-
connected dementia, and service-connected tachycardia and 
irritable bowel syndrome contribute to his continued 
unemployability.  

Finally, the Board acknowledges that the Veteran's medical 
records reflect that he has been experiencing visual 
hallucinations with persecutory delusions, symptomatology 
more consistent with a 100 percent disability picture, since 
approximately 2003.  See VA Mental Health Examination Report 
dated in October 2003.  These hallucinations/delusions 
involve a belief that someone is following the Veteran and he 
reports that he sometimes sees the person out of the corner 
of his eye walking alongside him.  See DRO Hearing 
Transcript.  Notably, the Veteran had not expressed any 
persistent hallucinations or delusions prior to this appeal.  
Furthermore, the development of his hallucinations/delusions 
appears to coincide with the development and diagnosis of 
dementia.  In June 2005, a VA psychologist determined that 
the Veteran's hallucinations, delusions, and memory problems 
were solely attributable to his nonservice-connected dementia 
rather than his service-connected GAD and depression.  See VA 
Mental Health Examination Report dated in June 2005.  With 
consideration of this competent medical opinion, and in the 
absence of any contrary competent evidence indicating that 
the Veteran's persistent delusions and hallucinations are 
manifestations of his service-connected psychiatric 
disability, the Board finds that these symptoms may not be 
considered when rating the Veteran's current disability.  See 
Mittleider, 11 Vet. App. at 182.  

In sum, the Veteran's GAD and depression is manifested 
throughout this appeal by symptomatology evidencing no more 
than occupational and social impairment with deficiencies in 
most areas due to such symptoms as persistent anxiety and 
depression, occasional suicidal ideation, and chronic sleep 
impairment.  As discussed above, the Veteran does exhibit 
symptoms such as significant cognitive impairment, memory 
loss, visual hallucinations, and persecutory delusions, which 
are productive of a more severe disability picture.  However, 
such symptomatology is not shown to be associated with the 
Veteran's service-connected disability picture.  

In addition to the evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the Board notes that the record contains 
multiple Global Assessment of Functioning (GAF) scores.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  Although GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

Pertinent to this appeal, the Veteran was assigned GAF scores 
ranging from 40 to 60 throughout this appeal.  Such scores, 
the Board notes, are consistent with a severe disability 
picture, as contemplated by a 70 percent disability rating.  

The Board acknowledges the Veteran's own lay assertions that 
he is entitled to a higher disability rating for his 
disability.  However, the Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the Rating Schedule.  Furthermore, although the Veteran is 
competent to provide evidence regarding symptomatology, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses), he is not competent to provide an 
opinion regarding the severity of such symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
statements have already been discussed above, and the Board 
finds such statements, when viewed in conjunction with the 
medical evidence of record, support no more than a 70 percent 
disability rating.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

In sum, the Board concludes that the Veteran's current 70 
percent disability rating most closely approximates his 
impairment due to GAD and depression.  In reaching its 
decision, the Board has considered the benefit-of-the-doubt 
rule; however, a preponderance of the evidence is against the 
assignment of a higher disability rating, and therefore, does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The above determination is based upon application of the 
Rating Schedule to the Veteran's service-connected 
disability.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for mental disorders is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's GAD and depression with the 
established criteria found in 38 C.F.R. § 4.130 shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers focuses on the impact of the 
Veteran's mental disorder on his occupational and social 
functioning as well as any service-connected cognitive or 
behavioral problems.  

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that he has required frequent hospitalizations for his 
disability during the present appeal period.  Additionally, 
as discussed above, the Veteran is retired as a result of 
multiple service-connected disabilities, including GAD and 
depression.  

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

II. Special Monthly Compensation

The Veteran essentially contends that as a result of multiple 
service-connected disabilities he is need of aid and 
attendance for VA compensation purposes, or, at the very 
least, is housebound.  The Veteran's service-connected 
disabilities are: GAD and depression, rated as 70 percent 
disabling; paroxysmal auricular tachycardia, rated as 60 
percent disabling; and irritable bowel syndrome, rated as 30 
percent disabling.

Special monthly compensation (SMC) at the housebound rate is 
warranted when a veteran has a single service-connected 
disability rated as 100 percent disabling and is permanently 
housebound.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2009).  Housebound status is defined as being 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises and it is reasonably certain the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.  

In the present case, the Veteran is not in receipt of service 
connection for a disability rated as 100 percent disabling.  
Therefore, inasmuch as he does not meet the first criterion 
for housebound status, his claim for SMC at a housebound rate 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

SMC is also warranted, however, when a veteran is so helpless 
as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2009).  The 
following will be accorded consideration in determining the 
need for regular aid and attendance: inability of veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of veteran to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2009).  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist, nor is it necessary that 
there be a constant need for aid and attendance.  Id.

In the present case, the evidence of record reflects that the 
Veteran's wife assists him with a number of his activities of 
daily living, including bathing, dressing, transferring from 
bed to wheelchair, and medication management.  Additionally, 
medical evidence dated throughout this appeal indicates that 
the Veteran is quite unstable when standing, and that he uses 
a wheelchair at all times for ambulation.  He is unable to 
walk up and down stairs, and, owing to the fact that his home 
is not equipped with a wheelchair elevator, he must crawl up 
the stairs and scoot down the stairs on his buttocks.  

Pertinent to this appeal, the Veteran was examined in 
November 2003 and July 2005 in conjunction with his claim for 
housebound and/or aid and attendance status.  Both 
examination reports note limitations similar to those 
described above (as found in the record), and both examiners 
conclude that the Veteran has a need for regular skilled 
care.  However, it was the opinion of these examiners that 
the disabilities necessitating a need for aid and attendance 
did not include the Veteran's service-connected GAD and 
depression, paroxysmal auricular tachycardia, or irritable 
bowel syndrome.  Rather, it was these physicians' 
professional opinion that the Veteran's need for regular aid 
and attendance is due to his nonservice-connected dementia, 
severe hearing loss, chronic low back pain with associated 
leg weakness, and dizziness.  Similarly, following a June 
2005 VA examination, the examiner concluded that the 
Veteran's service-connected paroxysmal auricular tachycardia 
did not require any regular aid and attendance because this 
condition was presently asymptomatic.  See VA Examination 
Addendum dated in July 2005.  
Furthermore, while acknowledging the inconvenience and 
embarrassment associated with the Veteran's incontinence due 
to GI symptoms, the Veteran did not require assistance with 
toileting as a result of this disability.  See id.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  In looking at the findings 
of these opinions, the Board notes that they were made 
following examination of the Veteran and, in some cases, a 
review of the claims file.  With respect to the July 2005 
addendum, the examiner not only indicated that the Veteran's 
service-connected disabilities were not the etiology of his 
need for regular aid and attendance, but also discussed why 
such disabilities did not require regular care.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  In 
light of the thoroughness of the examinations and opinions 
provided, the Board will afford them significant probative 
weight in its determination.  

The Board acknowledges that the Veteran and his wife 
testified in March 2006 that he was seeking SMC based on a 
need for regular aid and attendance because of problems 
related to his service-connected anxiety and heart disorder.  
However, while competent to provide lay evidence regarding 
the effects of the Veteran's service-connected disabilities 
on his daily living, neither the Veteran nor his wife, as 
laypersons, are competent to provide an opinion as to what 
medical disorders result in symptomatology necessitating 
regular aid and attendance.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As discussed above, multiple physicians have indicated that 
the Veteran's need for regular care is related to his 
nonservice-connected disabilities.  Competent medical experts 
have provided these opinions and the Board is not free to 
substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Furthermore, the Board observes that the July 2005 VA 
examiner expressly discussed why the Veteran's tachycardia 
and irritable bowel syndrome are not characterized by 
symptomatology requiring regular aid and attendance.  And as 
previously discussed, the Veteran's significant cognitive 
impairments are related to his dementia, and may not be 
associated with his service-connected psychiatric disability.  
Thus, while the Board has considered the Veteran's lay 
assertions, they do not outweigh the competent medical 
evidence of record, which does not show that the Veteran 
meets the criteria for SMC based on the need for aid and 
attendance.  

In reaching its decision, the Board has considered the 
benefit-of-the-doubt rule; however, a preponderance of the 
evidence is against the assignment of a SMC based on a need 
for regular aid and attendance.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for GAD and depression is denied.

Entitlement to special monthly compensation based on a need 
for aid and attendance, or housebound status, is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


